DETAILED ACTION
Applicant's arguments filed on 05/10/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 18 are allowable. Claims 5-9 and 14-15, are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement requires inventions among, as set forth in the Office action mailed on 05/10/2020, is hereby withdrawn and claims 5-9 and 14-15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan King on June 3, 2021.
The application has been amended as follows:
IN THE CLAIMS: 
Claim 5-9 and 14-19 have been rejoined.
Claims 1-4 and 17-20 have been replaced with following:
	1. (Currently Amended): A linear voltage regulator, comprising:
an input terminal for receiving an input voltage;
a reference voltage terminal for receiving a reference voltage;
an output terminal for outputting a regulated output voltage;
a photovoltaic section having an input electrically coupled to the input terminal and an output electrically coupled to the output terminal;
a light emitting section that transmits photons to the photovoltaic section;
a potential divider, electrically coupled to the output terminal, that outputs a feedback voltage that is proportional to the regulated output voltage;
a transistor that provides a fraction of the input voltage to the light emitting section; and
an error amplifier that compares the feedback voltage to the reference voltage and minimizes the difference between the reference voltage and the feedback voltage by 
2. (Currently Amended): The linear voltage regulator of claim 1, wherein the input terminal is electrically coupled to the output terminal via a linear regulator.
3. (Currently Amended): The linear voltage regulator of claim 2, wherein the input of the photovoltaic section is electrically coupled to the input terminal via a switch that selectively connects the input terminal to the linear regulator.
4. (Currently Amended): The linear voltage regulator of claim 3, wherein the switch, selectively connects the input terminal to the input of the photovoltaic section.
17. (Currently Amended): The linear voltage regulator of claim 16, further comprising a plurality of electrically isolating layers, each electrically coupled to and being between one of the plurality of monolithic light emitting devices and one of the plurality of monolithic photovoltaic devices.
18. (Currently Amended): A linear voltage regulator comprising:
an input terminal for receiving an input voltage;
a reference voltage terminal for receiving a reference voltage;
an output terminal for outputting a regulated output voltage;
a photovoltaic section electrically coupled to the output terminal;
a light emitting section that transmits photons to the photovoltaic section;
a potential divider, electrically coupled to the output terminal, that outputs a feedback voltage that is proportional to the regulated output voltage;
one or more transistors that provide a fraction of the input voltage to the light emitting section, wherein at least one of the one or more transistors is a phototransistor such 
an error amplifier that compares the feedback voltage to the reference voltage and minimizes the difference between the reference voltage and the feedback voltage by controlling the fraction of the input voltage provided to the light emitting section by the one or more transistors.
19. (Currently Amended): The linear voltage regulator of claim 18, wherein the one or more transistors comprises a phototransistor that provides a fraction of the input voltage to the light emitting section in response to a control light emitting device electrically coupled to the output of the error amplifier.
20. (Currently Amended): The linear voltage regulator of claim 18, wherein the one or more transistors comprises a first transistor that provides a fraction of the input voltage to the light emitting section in response to a second transistor, wherein the second transistor is a phototransistor controlled by a control light emitting device electrically coupled to the output of the error amplifier.

Reasons for Allowance
Claims 1-9 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1; prior art of record fails to disclose either by itself or in combination:  
“…A linear voltage regulator, comprising:
an input terminal for receiving an input voltage;
a reference voltage terminal for receiving a reference voltage;

a photovoltaic section having an input electrically coupled to the input terminal and an output electrically coupled to the output terminal;
a light emitting section that transmits photons to the photovoltaic section;
a potential divider, electrically coupled to the output terminal, that outputs a feedback voltage that is proportional to the regulated output voltage;
a transistor that provides a fraction of the input voltage to the light emitting section.”
	Claim 18; prior art of record fails to disclose either by itself or in combination:  “…A linear voltage regulator comprising:
an input terminal for receiving an input voltage;
a reference voltage terminal for receiving a reference voltage;
an output terminal for outputting a regulated output voltage;
a photovoltaic section electrically coupled to the output terminal;
a light emitting section that transmits photons to the photovoltaic section;
a potential divider, electrically coupled to the output terminal, that outputs a feedback voltage that is proportional to the regulated output voltage;
one or more transistors that provide a fraction of the input voltage to the light emitting section, wherein at least one of the one or more transistors is a phototransistor such that the linear voltage regulator provides galvanic isolation between the input terminal and the output terminal;.”

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838